Case 13-37421        Doc 60     Filed 04/22/19     Entered 04/22/19 15:48:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 37421
         Marjorie M Mitchell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/23/2013.

         2) The plan was confirmed on 12/12/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/16/2017, 02/21/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/19/2017.

         5) The case was Completed on 03/02/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $11,526.20.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-37421             Doc 60         Filed 04/22/19    Entered 04/22/19 15:48:08                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $24,424.21
           Less amount refunded to debtor                              $1,104.70

 NET RECEIPTS:                                                                                          $23,319.51


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,295.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $948.41
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,243.41

 Attorney fees paid and disclosed by debtor:                          $50.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Afni, Inc.                              Unsecured         620.00           NA              NA            0.00        0.00
 American InfoSource LP as Agent         Unsecured         872.00        871.96          871.96          87.20        0.00
 Cda/Pontiac                             Unsecured         327.00           NA              NA            0.00        0.00
 Chase Bank                              Unsecured         400.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured         230.00        527.00          527.00          52.70        0.00
 Dependon Collection Service             Unsecured         293.00           NA              NA            0.00        0.00
 Directv                                 Unsecured         276.00           NA              NA            0.00        0.00
 Ginny's                                 Unsecured         227.00        227.97          227.97          22.80        0.00
 Illinois Tollway                        Unsecured         210.00           NA              NA            0.00        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00         93.08           93.08           9.31        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00         74.80           74.80           7.48        0.00
 Midland Funding                         Unsecured         917.00           NA              NA            0.00        0.00
 Midnight Velvet                         Unsecured          19.00           NA              NA            0.00        0.00
 NCEP LLC                                Unsecured           0.00      3,435.16        3,435.16        343.52         0.00
 NCEP LLC                                Secured       13,735.16     10,300.00        10,300.00     10,300.00    6,846.94
 Peoples Energy Corp                     Unsecured         317.00        317.39          317.39          31.74        0.00
 Quantum3 Group                          Unsecured           0.00      1,665.10        1,665.10        166.51         0.00
 RJM Acquisitions LLC                    Unsecured            NA          97.27           97.27           9.73        0.00
 Seventh Avenue                          Unsecured         108.00        108.26          108.26          10.83        0.00
 Sprint Corp                             Unsecured      1,873.00       1,873.37        1,873.37        187.34         0.00
 Trident Asset Management                Unsecured          74.00           NA              NA            0.00        0.00
 United States Dept Of Education         Unsecured      6,217.00       6,030.12        6,030.12           0.00        0.00
 Us Dept Ed                              Unsecured     13,735.00            NA              NA            0.00        0.00
 Webbank-Fingerhut                       Unsecured          28.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-37421        Doc 60      Filed 04/22/19     Entered 04/22/19 15:48:08             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $10,300.00         $10,300.00           $6,846.94
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $10,300.00         $10,300.00           $6,846.94

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,321.48            $929.16              $0.00


 Disbursements:

         Expenses of Administration                             $5,243.41
         Disbursements to Creditors                            $18,076.10

 TOTAL DISBURSEMENTS :                                                                     $23,319.51


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
